Exhibit 10.1

EMPLOYMENT AGREEMENT

Amended and Restated Effective January 1, 2009

THIS AGREEMENT, effective as of July 16, 2001 is between Computer Task Group,
Incorporated, a New York corporation with its executive offices at 800 Delaware
Avenue, Buffalo, New York 14209 (the “Corporation”), and James R. Boldt, an
individual residing at 142 Audubon Drive, Amherst, New York 14226 (the
“Executive”). The Agreement is amended and restated effective January 1, 2009.

RECITALS:

WHEREAS, the Executive will be employed as the President and Chief Executive
Officer of the Corporation; and

WHEREAS, the Corporation and the Executive desire to set forth the terms upon
which the Executive will be employed by the Corporation; and

WHEREAS, this Agreement has been amended and restated effective January 1, 2009
to coordinate with a certain Change in Control Agreement and to include
provisions intended to comply with final regulations promulgated under Internal
Revenue Code (“Code”) Section 409A and shall be construed to the extent
practicable so as to avoid causing any amounts payable to the Executive
hereunder to be includable in his gross income under Code Section 409A(a)(1).

NOW, THEREFORE, in consideration of the promises and of the covenants contained
in this Agreement, the Corporation and the Executive agree as follows:

1. DEFINITIONS. The following definitions apply for purposes of this Agreement.

(a) “Board of Directors” or “Board” means the Board of Directors of the
Corporation.

(b) “Cause” means a finding by the Board of Directors that any of following
conditions exist:

(i) The Executive’s willful and continued failure to substantially perform his
material duties under this Agreement (other than as a result of his Disability)
if such failure is not substantially cured within 15 days after written notice
is provided to the Executive.

(ii) The Executive’s willful breach in a substantive and material manner of his
fiduciary duty or duty of loyalty to the Corporation which is injurious to the
financial condition in more than a de minimus manner or the business reputation
of the Corporation.



--------------------------------------------------------------------------------

Computer Task Group, Incorporated

Restated Employment Agreement with James R. Boldt

Page 2

 

(iii) The Executive’s indictment for a felony offense under the laws of the
United States or any state thereof (other than for a violation of motor or
vehicular laws).

(iv) Material breach by the Executive of any restrictive covenant contained in
Sections 10 and 11 of this Agreement. For purposes of this definition, no act or
failure to act will be deemed “willful” unless effected by the Executive not in
good faith and without a reasonable belief that his action or failure to act was
in or not opposed to the Corporation’s best interests.

(c) “Change in Control Agreement” means a certain change in control agreement
between the Corporation and the Executive which is effective as of July 16,
2001, as such agreement may be amended or superseded.

(d) “Code” means the Internal Revenue Code of 1986, as amended.

(e) “Corporation” means Computer Task Group, Incorporated, or any successor
organization.

(f) “Disability” means a disability that has existed for a period of 6
consecutive months and because of which the Executive is physically or mentally
unable to substantially perform his regular duties as President or Chief
Executive Officer of the Corporation, as the case may be.

(g) “Effective Date” means July 16, 2001.

(i) “Good Reason” means the occurrence of one or more of the following events,
provided that the Executive shall give the Corporation a written notice, within
90 days following the initial occurrence of the event, describing the event that
the Executive claims to be Good Reason and stating the Executive’s intention to
terminate employment unless the Corporation takes appropriate corrective action:

(i) A material diminution in the Executive’s responsibilities, duties, title,
reporting responsibilities within the business organization, status, role or
authority.

(ii) A material reduction by the Corporation in the Executive’s annual base
salary as in effect from time to time.

(iii) A material reduction by the Corporation in the aggregate value of benefits
provided to the Executive, as in effect from time to time except where such
reduction is applied uniformly to all officers or all employees of the
Corporation, as applicable. “Benefits” includes all profit sharing, 401(k),
retirement, pension, health, medical, dental, disability, insurance, automobile,
severance, vacation, leave, reimbursement, and similar benefits.



--------------------------------------------------------------------------------

Computer Task Group, Incorporated

Restated Employment Agreement with James R. Boldt

Page 3

 

(iv) A material breach by the Corporation of any provision of this Agreement or
of any other agreement requiring the payment of compensation to the Executive.

(v) Removal from, or failure to re-elect, the Executive to the position of
President or Chief Executive Officer.

(vi) A requirement, in the Executive’s reasonable judgment, that the services
required to be performed by the Executive would necessitate the Executive moving
his residence at least 50 miles from the Buffalo, New York area.

The Corporation shall have 30 days from the date of receipt of the written
notice from the Executive stating his claim of Good Reason in which to take
appropriate corrective action. If the Corporation does not cure the Good Reason,
the Good Reason will be deemed to have occurred at the end of the 30-day period.

(j) “Regulation” means Treasury Regulations promulgated under Code Section 409A
as amended.

(k) “Specified Employee” has the meaning provided in Regulation §1.409A-1(i).
The default rules for said definition shall apply unless the Corporation has
adopted other rules in a duly adopted instrument applicable with respect to all
nonqualified deferred compensation plans of the Corporation.

(l) “Termination of Employment” has the meaning provided in Regulation
§1.409A-1(h)(1)(ii). If the Executive provides services as an independent
contractor, the Executive will not be considered to have a Termination of
Employment until the Executive has ceased providing services both as an employee
and as an independent contractor. The preceding sentence shall not apply with
respect to a nonqualified deferred compensation plan in which the Executive
participates as an employee to the extent that the Executive’s sole activity as
an independent contractor with respect to the Corporation is to serve on the
Corporation’s Board of Directors.

2. EMPLOYMENT; DUTIES. Subject to the terms and conditions set forth in this
Agreement, the Corporation hereby agrees to employ the Executive, and the
Executive hereby will assume the positions of President and Chief Executive
Officer of the Corporation, in full charge of the operation of its business and
affairs, subject to the provisions of the by-laws of the Corporation in respect
of the duties and responsibilities assigned from time to time by the Board of
Directors to the President and Chief Executive Officer, and subject also at all
times to the control of the Board of Directors. Subject to the yearly election
by the Board of Directors in the exercise of its judgment, it is contemplated
that the Executive will continue to be elected to the positions of President and
Chief



--------------------------------------------------------------------------------

Computer Task Group, Incorporated

Restated Employment Agreement with James R. Boldt

Page 4

 

Executive Officer. The Executive will perform those duties and discharge those
responsibilities as are commensurate with his position, and as the Board of
Directors may from time to time reasonably direct, that are commensurate with
his position. The Executive agrees to perform his duties and discharge his
responsibilities in a faithful manner and to the best of his ability and to use
all reasonable efforts to promote the interests of the Corporation. The
Executive may not accept other gainful employment except with the prior consent
of the Board of Directors of the Corporation. With the prior consent of the
Board of Directors of the Corporation, the Executive may become a director,
trustee or other fiduciary of other corporations, trusts or entities.
Notwithstanding the foregoing, the Executive may manage his passive investments
and be involved in charitable, civic and religious interests so long as they do
not materially interfere with the performance of the Executive’s duties
hereunder.

3. COMPENSATION.

(a) During the term of the Executive’s employment under this Agreement, the
Executive will receive a base salary at the rate of Four Hundred Thousand
($450,000.00) Dollars per year, payable in equal bi-weekly installments. On an
annual basis, the Compensation Committee of the Board of Directors will, in good
faith, review the base salary of the Executive to consider appropriate increases
(but not decreases) in the base salary. If the Executive dies during the period
of time of his service under this Agreement, service for any part of the month
of his death will be considered service for the entire month.

(b) During the term of the Executive’s employment under this Agreement, the
Executive will be eligible to receive an annual cash incentive from the
Corporation as determined by the Board of Directors. The annual cash incentive
plan for 2001 is attached hereto as Exhibit 3(b). Notwithstanding anything
herein to the contrary, the Executive is hereby guaranteed to receive a minimum
cash incentive of $50,000 for the year 2001.

(c) As of the Effective Date, the Executive shall receive 400,000 stock options
with respect to the Corporation’s common stock. The price of the options will be
the closing share price of the Corporation’s common stock, as reported by the
New York Stock Exchange, as of the Effective Date or if there is no closing
price for that date, then on the next business day on which such closing price
is reported. The options will vest in accordance with the vesting schedule set
forth in Exhibit 3(c).

(d) The Corporation will deduct or withhold from all salary and incentive
payments, and from all other payments made to the Executive pursuant to this
Agreement, all amounts that may be required to be deducted or withheld under any
applicable Social Security contribution, income tax withholding or other similar
law now in effect or that may become effective during the term of this
Agreement.



--------------------------------------------------------------------------------

Computer Task Group, Incorporated

Restated Employment Agreement with James R. Boldt

Page 5

 

4. OTHER BENEFITS AND TERMS. During the term of the Executive’s employment under
this Agreement, the Executive will be entitled to the following additional
benefits:

(a) The Executive will be entitled to participate in, the Corporation’s health
and medical benefit plans, any pension, profit sharing and retirement plans, and
any insurance policies or programs from time to time generally offered to all or
substantially all executive employees who are employed by the Corporation. These
plans, policies and programs are subject to change at the sole discretion of the
Corporation.

(b) The Executive will also receive the following:

(i) Life insurance benefits will be provided at an amount not less than three
times base salary (subject to a physical examination);

(ii) Disability insurance in an amount equal to two-thirds anticipated total
annual cash compensation;

(iii) Executive Supplemental Medical Plan which will provide up to $10,000.00
per year in supplemental medical and dental coverage for items not covered under
other CTG medical and dental plans or HMOs (but not including voluntary cosmetic
surgery);

(iv) Travel insurance with aggregate coverage inclusive of the insurance
provided under the Corporation’s American Express card program, in an amount
equal to four times base compensation;

(v) Reimbursement of up to $4,000.00 per year for personal tax advice;

(vi) Participation in the Corporation’s Deferred Compensation Plan subject to
the contribution rates as determined by the Compensation Committee; and

(vii) Annual luncheon club dues.

5. VACATIONS. The Executive will be entitled to five weeks of paid vacation and
nine paid holidays each year. Unused vacation in any year may not be carried
over to subsequent years.

6. REIMBURSEMENT FOR EXPENSES. The Corporation will reimburse the Executive in
accordance with its expense reimbursement policy for expenses that the Executive
may from time to time reasonably incur on behalf of the Corporation in the
performance of his responsibilities and duties.

7. PERIOD OF EMPLOYMENT. Subject to the provisions of this Section, the period
of employment of the Executive under this Agreement will begin on the Effective
Date and shall continue until 60 days after either party provides 60 days prior
written notice to the other party that it desires to terminate the Executive’s
employment.



--------------------------------------------------------------------------------

Computer Task Group, Incorporated

Restated Employment Agreement with James R. Boldt

Page 6

 

Notwithstanding the foregoing:

(a) The Executive’s employment will terminate: (i) on the date determined by the
Corporation if the Corporation believes it has Cause, (ii) on the 30th day
following the date on which the Corporation receives the written notice
described in Section 1(g) if the Executive has claimed the existence of Good
Reason and the Corporation has failed to take appropriate corrective action,
(iii) on the date of the Executive’s death, (iv) on the date on which the
Executive has incurred a Disability, as agreed by the Executive and the
Corporation or, if they are unable to agree, on the date a physician’s written
determination that the Executive has incurred a Disability is delivered to the
Corporation and the Executive in accordance with Section 9(e), or (v) such other
date as is mutually agreed upon by the Executive and the Corporation.

(b) In the event the Executive’s employment is terminated for any reason, the
Executive shall resign on the date of such termination of employment from any
and all positions he may have as a director of the Corporation and its
subsidiary corporations. The Executive understands and agrees that the
Corporation shall be entitled to have such equitable relief, including the right
to specific performance, to enforce the provisions of this Section.

Any notice of termination of employment given by a party must specify the
particular termination provision of this Agreement relied upon by the party and
must set forth in reasonable detail the facts and circumstances that provide a
basis for the termination.

8. INDEMNIFICATION. The Corporation agrees that if the Executive is made a
party, or is threatened to be made a party, to any action, suit or proceeding,
whether civil, criminal, administrative or investigative (a “Proceeding”), by
reason of the fact that he is or was a director, officer or employee of the
Corporation or is or was serving at the request of the Corporation as a
director, officer, member, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise, including service with
respect to employee benefit plans, whether or not the basis of such Proceeding
is the Executive’s alleged action in an official capacity while serving as a
director, officer, member, employee or agent, the Executive shall be indemnified
and held harmless by the Corporation to the fullest extent legally permitted or
authorized by the Corporation’s certificate of incorporation or bylaws or
resolutions of the Corporation’s Board of Directors or, if greater, by the laws
of the State of New York, against all cost, expense, liability and loss
(including, without limitation, attorney’s fees, judgments, fines, ERISA excise
taxes or penalties and amounts paid or to be paid in settlement) reasonably
incurred or suffered by the Executive in connection therewith, and such
indemnification shall continue as to the Executive’s heirs, executors and
administrators.



--------------------------------------------------------------------------------

Computer Task Group, Incorporated

Restated Employment Agreement with James R. Boldt

Page 7

 

The Corporation also agrees that if the Executive is made a party, or is
threatened to be made a party, to any action, suit or proceeding by reason of
the termination of his employment with his prior employer or his accepting
employment with the Corporation, he shall be indemnified and held harmless by
the Corporation against all cost, expense, liability and loss (including
attorney’s fees) reasonably incurred or suffered by the Executive in connection
therewith.

9. BENEFITS UPON TERMINATION. The Corporation will provide the following
benefits upon the termination of the Executive’s employment with the
Corporation.

(a) UPON TERMINATION BY THE CORPORATION OTHER THAN FOR CAUSE OR UPON TERMINATION
BY THE EXECUTIVE FOR GOOD REASON. Upon the Executive’s termination of his
employment for Good Reason or the Corporation’s termination of the Executive’s
employment for any reason other than Cause, the Corporation will provide, in
exchange for the Executive signing a mutually acceptable release agreement, the
following:

(i) SALARY AND MEDICAL BENEFITS.

(A) Current Salary and Medical Benefits. The Executive will receive his full
salary and fringe benefits through the effective date of termination together
with any unpaid incentive for a prior period that is then due and owing to the
Executive.

(B) Post-Termination Salary. The Executive shall receive an amount equal to the
average of the “annual total compensation” paid to the Executive in the rolling
3-year period ending on the date of the Executive’s Termination of Employment.
For purposes of this Section 9, the term “annual total compensation” shall mean
only the base cash compensation paid to the Executive only in his capacity as
President and Chief Executive Officer in bi-weekly amounts plus any cash
incentive compensation actually paid to the Executive during such rolling 3-year
period. Such term shall not include any other form of compensation or benefit
paid or provided to the Executive. Such amount shall be paid to the Executive in
a lump sum within 30 days following the date of the Executive’s Termination of
Employment or, if later, within 30 days following the date on which the
Executive signs a mutually acceptable release agreement provided, however, that
in all events such amount shall be paid before March 15 of the calendar year
following the calendar year in which occurs the Executive’s Termination of
Employment. The parties affirm that it is their intent that such amount be
excluded from the application of Code Section 409A by reason of the “short-term
deferral” rule set forth at Regulation §1.409A-1(b)(4).

(C) Post-Termination Medical Benefits. During the 12-month period following the
date of the Executive’s Termination of



--------------------------------------------------------------------------------

Computer Task Group, Incorporated

Restated Employment Agreement with James R. Boldt

Page 8

 

Employment, the Executive shall continue to receive medical and dental benefits
pursuant to such plans as are in effect on the date of termination of employment
provided, however, that in the event that the Executive is a Specified Employee,
the Executive shall pay for any such benefits received during the first six
months following termination of employment to the extent, if any, that such
benefits are not allowable as a deduction under Code Section 213 (disregarding
the requirement of section 213(a) that the deduction is available only to the
extent that such expenses exceed 7.5 percent of adjusted gross income).

(D) Extension of Post-Termination Salary. The Executive shall receive a second
payment on the day following the six month anniversary of the date of his
Termination of Employment which second payment shall be a lump sum amount equal
to 50% of the amount paid to the Executive pursuant to Section 9(a)(i)(B). The
payments pursuant to Section 9(a)(i)(B) and this Section 9(a)(i)(D) are intended
by the parties to constitute separate “payments” within the meaning of
Regulation §1.409A-2(b)(2). In the event that the Executive is employed by
another firm or entity or is otherwise providing his services to anyone in
return for compensation before the last day of the eighteenth calendar month
beginning on or after his Termination of Employment, the Executive shall
promptly repay to the Corporation all or a portion of the amount paid to the
Executive pursuant to this Section 9(a)(i)(D). The amount to be repaid shall be
determined by multiplying the amount paid to the Executive pursuant to this
Section 9(a)(i)(D) times a fraction where the numerator is the number of days
during which the Executive is employed by another firm or entity or is otherwise
providing his services to anyone in return for compensation during the six
calendar month period beginning with the thirteenth calendar month beginning on
or after his Termination of Employment and the denominator is 183. The Executive
agrees to immediately notify the Corporation once he becomes so employed or
provides his services in return for compensation.

(E) Extension of Post-Termination Medical Benefits. During the six calendar
month period beginning on or after the twelve month anniversary of the
Executive’s Termination of Employment, the Executive shall continue to receive
medical and dental benefits pursuant to such plans as are in effect on the date
of Termination of Employment paid for by the Corporation provided, however, that
the Corporation shall cease to have any obligation to pay for such benefits
after the calendar month in which the Executive becomes employed or provides his
services for compensation.

(ii) ACCRUED VACATION. The Executive will receive payment for accrued but unused
vacation, which payment will be equitably



--------------------------------------------------------------------------------

Computer Task Group, Incorporated

Restated Employment Agreement with James R. Boldt

Page 9

 

prorated based on the period of active employment for that portion of the fiscal
year in which the Executive’s termination of employment becomes effective.
Payment for accrued but unused vacation will be paid in one lump sum within 30
days following the date of the Executive’s Termination of Employment.

(b) UPON TERMINATION BY THE EXECUTIVE ABSENT GOOD REASON OR BY THE CORPORATION
FOR CAUSE. Upon the Executive’s termination of employment absent Good Reason or
by the Corporation for Cause, the Corporation will provide the following:

(i) SALARY. The Executive will receive only his bi-weekly salary and fringe
benefits through the effective date of termination together with any unpaid
incentive for a prior period that is then due and owing to the Executive.

(ii) ACCRUED VACATION. The Executive will receive payment for accrued but unused
vacation, which payment will be equitably prorated based on the period of active
employment for that portion of the fiscal year in which the Executive’s
termination of employment becomes effective. Payment for accrued but unused
vacation will be paid in one lump sum within 30 days following the date of the
Executive’s Termination of Employment.

(c) UPON TERMINATION FOR DEATH OR DISABILITY. Upon termination of the
Executive’s employment because of death, the Corporation will pay an amount
equal to the post-termination salary provided for in Section 9(a)(i)(B) above to
the Executive’s estate in a lump sum. Upon termination of the Executive’s
employment because of Disability, the Corporation will pay an amount equal to
the post-termination salary provided for in Section 9(a)(i)(B) to the Executive
in a lump sum and will provide the post-termination medical benefits provided
for in Section 9(a)(i)(C). A lump sum payment made pursuant to this Section 9(c)
shall be made as soon as practicable following the Executive’s Termination of
Employment but, in all events, shall be made before March 15 of the calendar
year following the calendar year in which the Executive’s death or Disability
occurs.

(d) UPON TERMINATION FOLLOWING A CHANGE IN CONTROL. In the event that a “Change
in Control” (as defined in the Change in Control Agreement) occurs on or before
the six month anniversary of the Executive’s Termination of Employment by the
Corporation other than for Cause, or by the Executive for Good Reason, the
Corporation shall pay the Executive the amounts provided in Sections 9(a)(i)(A)
and (B), and Section 9(a)(ii), and shall provide the Executive the medical
benefits provide for in Section 9(a)(i)(C) through the last day of the calendar
month in which the Change in Control occurs. No other payments shall be made
under this Section 9. All other amounts payable to the Executive shall be
governed by the terms of the aforementioned Change in Control Agreement in lieu
of any other payments or benefits under this Agreement.



--------------------------------------------------------------------------------

Computer Task Group, Incorporated

Restated Employment Agreement with James R. Boldt

Page 10

 

(e) DETERMINATION OF DISABILITY. Any question as to the existence of a physical
or mental condition which would give rise to the Disability of the Executive
upon which the Executive and the Corporation cannot agree will be determined by
a qualified independent physician selected by the Executive and reasonably
acceptable to the Corporation (or, if the Executive is unable to make a
selection, the selection of the physician will be made by any adult member of
his immediate family). The physician’s written determination to the Corporation
and to the Executive will be final and conclusive for all purposes of this
Agreement.

(f) CONTINUATION OF HEALTHCARE COVERAGE. For purposes of COBRA continuation
healthcare coverage, the “qualifying event” will be deemed to have occurred on
the effective date of termination of the Executive’s employment.

10. CONFIDENTIALITY\ASSIGNMENT OF RIGHTS. During the course of his employment,
the Executive will have access to confidential information relating to the lines
of business of the Corporation, its trade secrets, marketing techniques,
technical and cost data, information concerning customers and suppliers,
information relating to product lines, and other valuable and confidential
information relating to the business operations of the Corporation not generally
available to the public (the “Confidential Information”). The parties hereby
acknowledge that any unauthorized disclosure or misuse of the Confidential
Information could cause irreparable damage to the Corporation. The parties also
agree that covenants by the Executive not to make unauthorized use or
disclosures of the Confidential Information are essential to the growth and
stability of the business of the Corporation. Accordingly, the Executive agrees
to the confidentiality covenants set forth in this Section.

The Executive agrees that, except as required by his duties with the Corporation
or as authorized by the Corporation in writing, he will not use or disclose to
anyone at any time, regardless of whether before or after the Executive ceases
to be employed by the Corporation, any of the Confidential Information obtained
by him in the course of his employment with the Corporation. The Executive shall
not be deemed to have violated this Section 10 by disclosure of Confidential
Information that at the time of disclosure (a) is publicly available or becomes
publicly available through no act or omission of the Executive, or (b) is
disclosed as required by court order or as otherwise required by law, on the
condition that notice of the requirement for such disclosure is given to the
Corporation prior to make any disclosure.

The Executive agrees that since irreparable damage could result from his breach
of the covenants in this Section, in addition to any and all other remedies
available to the Corporation, the Corporation will have the remedies of a
restraining order, injunction or other equitable relief to enforce the
provisions thereof. The Executive consents to jurisdiction in Erie County, New
York on the date of the commencement of any action for purposes of any claims
under this Section. In addition, the Executive agrees that the issues in any
action brought under this Section will be limited to claims under this Section,
and all other claims or counterclaims under other provisions of this Agreement
will be excluded.



--------------------------------------------------------------------------------

Computer Task Group, Incorporated

Restated Employment Agreement with James R. Boldt

Page 11

 

The Executive hereby sells, assigns and transfers to the Corporation all of his
right, title and interest in and to all inventions, discoveries, improvements
and copyrightable subject matter (the “rights”) which during the term of the
Executive’s employment are made or conceived by him, alone or with others and
which are within or arise out of any general field of the Corporation’s business
or arise out of any work he performs or information he receives regarding the
business of the Corporation while employed by the Corporation. The Executive
shall fully disclose to the Corporation as promptly as available all information
known or possessed by him concerning the rights referred to in the preceding
sentence, and upon request by the Corporation and without any further
remuneration in any form to him by the Corporation, but at the expense of the
Corporation, execute all applications for patents and for copyright
registration, assignments thereof and other instruments and do all things which
the Corporation may deem necessary to vest and maintain in it the entire right,
title and interest in and to all such rights.

11. NON-COMPETITION. In consideration of the compensation and other benefits to
be paid to the Executive under and in connection with this Agreement, the
Executive agrees that, beginning on the Effective Date of this Agreement and
continuing until the Covenant Expiration Date (as defined in Subsection
(b) below), he will not, directly or indirectly, for his own account or as
agent, employee, officer, director, trustee, consultant, partner, stockholder or
equity owner of any corporation or any other entity (except that he may
passively own securities constituting less than 1% of any class of securities of
a public company), or member of any firm or otherwise,

(i) engage or attempt to engage, in the Restricted Territory (as defined in
Subsection (d) below), in any business activity which is directly or indirectly
competitive with the business conducted by the Corporation or any Affiliate at
the Reference Date (as defined in Subsection (c) below),

(ii) employ or solicit the employment of any person who is employed by the
Corporation or any Affiliate at the Reference Date or at any time during the
six-month period preceding the Reference Date, except that the Executive will be
free to employ or solicit the employment of any such person whose employment
with the Corporation or any Affiliate has terminated for any reason (without any
interference from the Executive) and who has not been employed by the
Corporation or any Affiliate for at least 6 months,

(iii) canvass or solicit business in competition with any business conducted by
the Corporation or any Affiliate at the Reference Date from any person or entity
who during the six-month period preceding the Reference Date was a customer of
the Corporation or any Affiliate or from any person or entity which the
Executive has reason to believe might in the future become a customer of the
Corporation or any Affiliate as a result of marketing efforts, contacts or other
facts and circumstances of which the Executive is aware,



--------------------------------------------------------------------------------

Computer Task Group, Incorporated

Restated Employment Agreement with James R. Boldt

Page 12

 

(iv) willfully dissuade or discourage any person or entity from using, employing
or conducting business with the Corporation or any Affiliate or

(v) intentionally disrupt or interfere with, or seek to disrupt or interfere
with, the business or contractual relationship between the Corporation or any
Affiliate and any supplier who during the six-month period preceding the
Reference Date shall have supplied components, materials or services to the
Corporation or any Affiliate.

Notwithstanding the foregoing, the restrictions imposed by this Section shall
not in any manner be construed to prohibit, directly or indirectly, the
Executive from serving as an employee or consultant of the Corporation or any
Affiliate. For purposes of this Agreement, the following terms have the meanings
given to them below:

a. “AFFILIATE” means any joint venture, partnership or subsidiary now or
hereafter directly or indirectly owned or controlled by the Corporation. For
purposes of clarification, an entity shall not be deemed to be indirectly or
directly owned or controlled by the Corporation solely by reason of the
ownership or control of such entity by shareholders of the Corporation.

b. “COVENANT EXPIRATION DATE” means the date which is one (1) year after the
Termination Date (as defined in this Section).

c. “REFERENCE DATE” means (A) for purposes of applying the covenants set forth
in this Section at any time prior to the Termination Date, the then current
date, or (B) for purposes of applying the covenants set forth in this Section at
any time on or after the Termination Date, the Termination Date.

d. “RESTRICTED TERRITORY” means anywhere in the world where the Corporation or
any Affiliate conducts or plans to conduct the Business or any other business
activity, as the case may be, at the Reference Date.

e. “TERMINATION DATE” means the date of termination of the Executive’s
employment with the Corporation; PROVIDED, HOWEVER, that the Executive’s
employment will not be deemed to have terminated so long as the Executive
continues to be employed or engaged as an employee or consultant of the
Corporation or any Affiliate, even if such employment or engagement continues
after the expiration of the term of this Agreement, whether pursuant to this
Agreement or otherwise.

12. SUCCESSORS. This Agreement is personal to the Executive and may not be
assigned by the Executive other than by will or the laws of descent and
distribution. This Agreement will inure to the benefit of and be enforceable by
the Executive’s legal representatives or successors in interest. Notwithstanding
any other provision of this Agreement, the Executive may designate a successor
or successors in interest to receive any amounts due under this Agreement after
the Executive’s death. If he has not designated a successor in interest, payment
of



--------------------------------------------------------------------------------

Computer Task Group, Incorporated

Restated Employment Agreement with James R. Boldt

Page 13

 

benefits under this Agreement will be made to his wife, if surviving, and if not
surviving, to his estate. A designation of a successor in interest must be made
in writing, signed by the Executive, and delivered to the Employer pursuant to
Section 16. Except as otherwise provided in this Agreement, if the Executive has
not designated a successor in interest, payment of benefits under this Agreement
will be made to the Executive’s estate. This Section will not supersede any
designation of beneficiary or successor in interest made by the Executive or
provided for under any other plan, practice, or program of the Employer.

This Agreement will inure to the benefit of and be binding upon the Corporation
and its successors and assigns.

The Corporation will require any successor (whether direct or indirect, by
acquisition of assets, merger, consolidation or otherwise) to all or
substantially all of the operations or assets of the Corporation or any
successor and without regard to the form of transaction used to acquire the
operations or assets of the Corporation, to assume and agree to perform this
Agreement in the same manner and to the same extent that the Corporation would
be required to perform it if no succession had taken place. As used in this
Agreement, “Corporation” means the Corporation and any successor to its
operations or assets as set forth in this Section that is required by this
clause to assume and agree to perform this Agreement or that otherwise assumes
and agrees to perform this Agreement.

13. FAILURE, DELAY OR WAIVER. No course of action or failure to act by the
Corporation or the Executive will constitute a waiver by the party of any right
or remedy under this Agreement, and no waiver by either party of any right or
remedy under this Agreement will be effective unless made in writing.

14. SEVERABILITY. Whenever possible, each provision of this Agreement will be
interpreted in such a manner as to be enforceable under applicable law. However,
if any provision of this Agreement is deemed unenforceable under applicable law
by a court having jurisdiction, the provision will be unenforceable only to the
extent necessary to make it enforceable without invalidating the remainder
thereof or any of the remaining provisions of this Agreement.

15. NOTICE. All written communications to parties required hereunder must be in
writing and (a) delivered in person, (b) mailed by registered or certified mail,
return receipt requested, (such mailed notice to be effective 4 days after the
date it is mailed) or (c) sent by facsimile transmission, with confirmation sent
by way of one of the above methods, to the party at the address given below for
the party (or to any other address as the party designates in a writing
complying with this Section, delivered to the other party):

If to the Corporation:

Computer Task Group, Incorporated

800 Delaware Avenue

Buffalo, New York 14209

Attention: General Counsel

Telephone: 716-882-8000

Telecopier: 716-887-7370



--------------------------------------------------------------------------------

Computer Task Group, Incorporated

Restated Employment Agreement with James R. Boldt

Page 14

 

If to the Executive:

James R. Boldt

142 Audubon Drive

Amherst, New York 14226

16. MISCELLANEOUS. This Agreement may not be amended, modified or terminated
orally or by any course of conduct pursued by the Corporation or the Executive,
but may be amended, modified or terminated only by a written agreement duly
executed by the Corporation and the Executive and is binding upon and inures to
the benefit of the Corporation and the Executive and each of their respective
heirs, representatives, successors and assignees, except that the Executive may
not assign any of his rights or obligations pursuant to this Agreement. Except
as otherwise provided in this Agreement, this Agreement constitutes the entire
agreement between the Corporation and the Executive with respect to the subject
matter of this Agreement, and supersedes all oral and written proposals,
representations, understandings and agreements previously made or existing with
respect to such subject matter.

17. TERMINATION OF THIS AGREEMENT. This Agreement will terminate when the
Corporation has made the last payment provided for hereunder; provided, however,
that the obligations set forth under Sections 8, 9, 10 and 11 of this Agreement
will survive any termination and will remain in full force and effect.

18. MULTIPLE COUNTERPARTS. This Agreement may be executed in one or more counter
parts, each of which shall be deemed an original, but all of which together
shall constitute one and the same instrument. Any party may execute this
Agreement by facsimile signature and the other party shall be entitled to rely
on such facsimile signature as evidence that this Agreement has been duly
executed by such party. Any party executing this Agreement by facsimile
signature shall immediately forward to the other party an original page by
overnight mail.

19. GOVERNING LAW. This Agreement shall be governed by and construed and
interpreted in accordance with the laws of the State of New York without
reference to principles of conflict of laws.

20. REPRESENTATION BY EXECUTIVE. The Executive represents to the Corporation
that he is not subject to any agreement between him and any other person, firm
or organization that prevents or restricts in any way his ability to provide
services to the Corporation pursuant to this Agreement or that would



--------------------------------------------------------------------------------

Computer Task Group, Incorporated

Restated Employment Agreement with James R. Boldt

Page 15

 

otherwise be violated by the performance of his obligations under this
Agreement. The Executive understands and agrees that a breach of this
representation shall be considered to be a material breach of this Agreement and
shall be grounds for immediate termination of employment and shall be treated in
the same manner as termination for Cause.

21. RULE GOVERNING PAYMENT DATES. In any case where this Agreement requires the
payment of an amount during a period of two or more days that overlaps two
calendar years, the payee shall have no right to determine the calendar year in
which payment actually occurs.

IN WITNESS WHEREOF, the parties have duly executed this restatement of the
Agreement on the      day of         , 2008, to be effective January 1, 2009.

 

Computer Task Group, Incorporated By  

 

Title  

 

Executive

 

James R. Boldt